Scott, J.:
The action is for libel based on the publication by defendant of the proceedings in a criminal court in which the person arraigned, a relative of the plaintiff, had assumed plaintiff’s name. In connection with this report defendant had published certain statements concerning plaintiff which were false and were derogatory to him but would have been true if spoken of the person who was arraigned and who had assumed plaintiff’s name. The plaintiff alleged no special damage, and it was quite apparent that the publication was without actual malice and the result of a mistake.
The trial justice charged the jury very fully on the question of damages and apparently to the entire satisfaction of plaintiff, who took no exception thereto. The jury were instructed that the article complained of was libelous per se and that the defendant was not entitled to the benefit of the plea of privilege which it had interposed. On the question of damages the jury were given the widest latitude, being instructed that they might award only nominal damages if they found that the article had been published without malice and that plaintiff had suffered no appreciable damage therefrom, or might award substantial damages if they found that the plaintiff had been damaged, and even exemplary damages if they found that the article had been inspired by malice. The jury rendered a verdict for the defendant and this the court set aside. There can be no doubt that the verdict was "technically erroneous, for, under the law as expounded to the jury by the court, the plaintiff was entitled at the least to nominal damages. Having in mind the instructions of the court, it seems evident that this *401verdict must have been the result of a conviction in the minds of the jurymen that the plaintiff had in fact suffered no damage at all, but, being laymen, they failed to distinguish the nice, perhaps artificial, distinction between a verdict for the defendant and one for plaintiff with nominal damages. They doubtless considered, as most laymen would unless carefully instructed to the contrary, that if a plaintiff had suffered no damage he was entitled to no verdict.
In a libel case, more, perhaps, than in any other, the jury is generally considered to be the supreme arbiter on the question of damages. In actions for other torts there is generally to be found some standard by which the reasonableness of an award of damages may be tested, but it is seldom so in actions for libel and slander where the elements of wounded sensibilities and the loss of public esteem play a part. If the jury in the case at bar had given expression to the opinion that plaintiff had suffered no injury by rendering a technically correct verdict for nominal damages no fault could have been found with their verdict on the record before us. Assuming, as we are entitled to do, that another jury would take the same view of the plaintiff’s damage that the first one took, the result of an affirmance of the order appealed from would be to set aside the verdict and order a new trial in order that the plaintiff might recover a verdict for nominal damages. It has now become the established rule that a verdict will not be set aside for this reason. (Funk v. Evening Post Pub. Co., 76 Hun, 497; affd., 152 N. Y. 619; Throckmorton v. Evening Post Pub. Co., 35 App. Div. 396.)
In the case first cited Presiding Justice Van Brunt discussed numerous cases bearing upon the question both in England and in this State, and found the established rule to be that where there is shown no error on the part of the court, by which the jury were misled, and no property rights are involved, a verdict will never be set aside upon a motion for a new trial, simply because the verdict has been for the defendant, instead of for the plaintiff for nominal damages. That is precisely the case as we find it presented here. The charge to the jury, at least from the plaintiff’s point of view, seems to *402have been considered entirely satisfactory and no fault is found with it by plaintiff upon this appeal. It cannot well be said, therefore, that the technically erroneous verdict was induced by any error or misdirection on the part of the court. In that regard the case is similar to the Throckmorton Case (supra), wherein the rule above stated was reiterated and applied.
It follows that the order appealed from should be reversed, with costs, and the verdict reinstated.
Clarke, P. J., and McLaughlin, J., concurred; Laughlin and Page, JJ., dissented.